Citation Nr: 0017505	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-32 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Evaluation of service-connected headaches, rated as 30 
percent disabling from February 27, 1997.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 until 
October 1979.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1997 from the Roanoke, Virginia Regional 
Office (RO) which granted service connection for migraine 
headaches, rated 10 percent disabling, effective from 
February 27, 1997.  The veteran expressed dissatisfaction 
with the initial disability evaluation for the service-
connected headaches, and perfected an appeal of that 
determination.  During the pendency of the appeal, the 10 
percent rating for headaches was increased to 30 percent, 
effective from February 27, 1997.  This was done by a 
November 1999 rating decision.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the rating question currently under consideration 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.  

This case was previously before the Board in September 1998 
when it was remanded for additional development.


FINDING OF FACT

The veteran's headaches are manifested by pain, blurred 
vision, photophobia, dizziness, and nausea and vomiting on 
occasion; while occurring as often as three to four times a 
month and lasting up to several days, he does not have 
completely prostrating attacks more than once a month.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his service-connected headaches are 
characterized by symptoms which include blurred vision, 
nausea, dizziness, and blackouts.  He maintains that he has 
severe headache pain three to four times a week, and that 
headaches sometimes persist for up to two weeks without 
relief.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran's headaches have been rated under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8100 pertaining to 
migraine headaches.  This diagnostic code provides for a 30 
percent disability rating where there are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran was afforded a VA examination for compensation 
and pension purposes in July 1997.  He indicated that he had 
been treated in sick bay on numerous occasions while in 
service for throbbing headaches associated with nausea and 
sometimes vomiting.  The appellant stated that he tried to 
relieve his headaches with Motrin but was not usually 
successful.  It was noted that he had been prescribed 
medication, but that due to miscommunication, he had not used 
the medication as prescribed, and thus had not been optimally 
treated for the headaches.  It was noted that the appellant 
was on Social Security primarily due to low back disability.  
Following neurological examination, the examiner opined that 
the veteran's headaches represented migraine without aura.  
It was added that he unfortunately had not received optimal 
therapy and consequently had been suffering with very 
prolonged migraine episodes that interfered with all 
activities.  It was added that it was unclear as to whether 
further treatment would be successful in eliminating the 
problem. 

VA outpatient clinic notes indicate that the appellant sought 
continuing treatment for headaches.  In April 1998, he stated 
that he had had a headache for a week.  He was seen the 
following June noting that he had bitemporal headaches which 
had been worsening.  The veteran related that he had "passed 
out" for 10 minutes as a result thereof, and had had some 
nausea but no vomiting.  A month later, in July 1998, it was 
indicated that he had headaches which were felt to have 
tension origins.  The appellant presented to the emergency 
room in October 1998 for a complaint not pertinent to this 
appeal and indicated that he had a headache of three days' 
duration.  Upon a visit to the clinic some two weeks later, 
in early November 1998, it was recorded that he had no 
headaches.  Some 10 days later, however, it was noted that he 
was still having headaches.

Documentation from the Social Security Administration, dated 
in 1992, indicates that the appellant had been found disabled 
on account of psychiatric disability and a back disorder.  

At an April 1999 VA examination, the veteran reported that he 
had suffered from headaches since he was a teenager, but that 
they had gotten much worse since an injury in service.  His 
complaints were described as mostly global, sharp, shooting 
and throbbing headache pain which radiated into the frontal 
areas.  He indicated that he did not develop nausea or 
vomiting during the attacks.  The examiner stated, however, 
that documentation present in the claims folder indicated 
that he had had previous attacks associated with nausea and 
vomiting.  It was noted that there did not appear to have 
been any visual loss, but that the veteran claimed he 
experienced blurred vision during the attacks.  It was 
reported that he had episodes which occurred at a rate of 
about three times per month, and lasted up to two days.  It 
was noted that he was taking Naprosyn which had been 
prescribed for treatment of his headaches.  The examiner 
related that there seemed to be some degree of photophobia 
during the attacks.  The veteran indicated that it was 
necessary for him to lie in bed to speed his recovery.  He 
denied any lateralized abnormalities such as numbness, 
weakness or language disturbances.  He said that he 
occasionally had to go to VA on an emergency basis for an 
injection to alleviate his pain, and indicated that oxygen 
delivered by nasal cannula seemed to also help in pain 
resolution.  Following neurological evaluation, an assessment 
of chronic headaches, possibly mixed in origin with vascular 
and tension type components was rendered.  The examiner added 
that the veteran was also depressed which may have 
contributed to his headaches.  

The veteran's service-connected headaches are shown to be 
characterized by blurred vision, nausea, dizziness, 
occasional passing out, and photophobia, along with some 
indications of nausea and vomiting on occasion.  The Board 
notes that documentation of record dated in April 1998 
indicates that he complained of a headache of one week's 
duration.  In July 1997, the VA examiner related that such 
symptoms interfered with all of the veteran's activities and 
that such attacks were prolonged.  In this regard, the Board 
observes that the evidence shows that the veteran's headaches 
do occur with some regularity and vary in intensity.  He has 
contended that severe headaches occur three to four times per 
week.  However, when examined by VA in April 1999, the 
examiner elicited a frequency of headaches of about three 
times per month, lasting up to two days.  The Board thus 
finds that the evidence on the whole tends to show that the 
veteran suffers from disabling headaches at least one to 
three times per month and that they are not generally longer 
than two days.  Additionally, the appellant indicated on VA 
examination that he lies down to speed recovery, but there is 
no evidence that his headaches are completely prostrating.  
Indeed, the information provided by the veteran strongly 
suggests that the headaches themselves do not force him to 
lie down; rather, it appears that he has merely found that 
his recovery is speeded along by lying down.  

Given that the veteran's headaches, while frequent, are not 
completely prostrating, the Board concludes that the overall 
disability picture is best approximated by the criteria for 
the 30 percent rating.  See 38 C.F.R. § 4.7.  The Board thus 
finds that the service-connected headache disability is 
appropriately rated as 30 percent disabling.

The service-connected headaches depicted above have not been 
disabling beyond that contemplated by the rating assigned by 
the RO since the grant of service connection.  Consequently, 
"staged" ratings are not warranted.  Fenderson, supra.  


ORDER

A higher evaluation for headaches is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

